

ZYMEWORKS INC.


AMENDED AND RESTATED STOCK OPTION AND EQUITY COMPENSATION PLAN
(as amended through March 4, 2020)








--------------------------------------------------------------------------------



TABLE OF CONTENTS
ARTICLE I    INTERPRETATION
Section 1.1 Definitions 1
Section 1.2 Interpretation 5
ARTICLE II    GENERAL PROVISIONS
Section 2.1 Administration 5
Section 2.2 Shares Reserved 6
Section 2.3 Amendment and Termination 7
Section 2.4 Compliance with Legislation 8
Section 2.5 Effective Time and Termination 9
Section 2.6 Tax Withholdings and Deductions 9
Section 2.7 Non-Transferability 10
Section 2.8 Participation in this Plan 10
Section 2.9 Notice 11
Section 2.10 Right to Issue Other Shares 11
Section 2.11 Quotation of Shares 11
Section 2.12 No Fractional Shares 11
Section 2.13 Governing Law 12
ARTICLE III    OPTIONS
Section 3.1 Grant 12
Section 3.2 Exercise Price 12
Section 3.3 Vesting 12
ARTICLE IV    EXERCISE & EXPIRY & CHANGE OF CONTROL
Section 4.1 Conditions of Exercise 13
Section 4.2 Exercise Period 14
Section 4.3 Termination Date 14
Section 4.4 Change of Control 17



--------------------------------------------------------------------------------



ARTICLE V    OTHER AWARDS
Section 5.1 General 19
Section 5.2 Restricted Stock 19
Section 5.3 Restricted Stock Units 19
Section 5.4 Other Share-Based Awards; Performance Vesting 20


ii




--------------------------------------------------------------------------------






ARTICLE I   INTERPRETATION

Section 1.1 Definitions
For the purposes of this Plan, the following terms shall have the following
meanings:
(a) “Affiliate” or “Affiliated” means, with respect to any specified Person, any
other Person which directly or indirectly through one or more intermediaries
controls, or is controlled by, or is under common control with, such specified
Person (for the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by agreement or otherwise);
(b) “Authorized Leave” means any leave of absence (paid or unpaid) approved in
writing by the Corporation for a period of more than four (4) weeks that occurs
while the Participant continues to be employed as an employee by the Corporation
or retained as a Consultant by the Corporation and includes any parental leave,
short term disability or other bona fide paid or unpaid leave of absence or
sabbatical period;
(c) “Award” means a grant of an Option or of an Other Award hereunder.
(d) “Board” means the board of directors of the Corporation as constituted from
time to time, or a committee thereof to which authority has been delegated by
the board of directors with respect to any particular functions of the board of
directors, as set forth in Section 2.1(c) herein;
(e) “Business Day” means a day, other than a Saturday or Sunday, on which
banking institutions in Vancouver, British Columbia are not authorized or
obligated by law to close;
(f) “Change of Control” means the happening, in a single transaction or in a
series of related transactions, of any of the following events:
(i) any transaction (other than a transaction described in clause (ii) below)
pursuant to which any person or group of persons acting jointly or in concert
acquires the direct or indirect beneficial ownership of securities of the
Corporation representing 50% or more of the aggregate voting power of all of the
Corporation’s then issued and outstanding securities entitled to vote in the
election of directors of the Corporation;
1



--------------------------------------------------------------------------------



(ii) there is consummated an arrangement, amalgamation, merger, consolidation or
similar transaction involving (directly or indirectly) the Corporation and,
immediately after the consummation of such arrangement, amalgamation, merger,
consolidation or similar transaction, the shareholders of the Corporation
immediately prior thereto do not beneficially own, directly or indirectly,
either (A) outstanding voting securities representing more than 50% of the
combined outstanding voting power of the surviving or resulting entity in such
arrangement, amalgamation, merger, consolidation or similar transaction or (B)
more than 50% of the combined outstanding voting power of the parent of the
surviving or resulting entity in such arrangement, amalgamation, merger,
consolidation or similar transaction, in each case in substantially the same
proportions as their beneficial ownership of the outstanding voting securities
of the Corporation immediately prior to such transaction;
(iii) the sale, lease, exchange, license or other disposition of all or
substantially all of the Corporation’s assets to a person other than (A) a
disposition to a Person that was an Affiliate of the Corporation at the time of
such sale, lease, exchange, license or other disposition or (B) a sale, lease,
exchange, license or other disposition to an entity, more than fifty percent
(50%) of the combined voting power of the voting securities of which are
beneficially owned by Shareholders of the Corporation in substantially the same
proportions as their beneficial ownership of the outstanding voting securities
of the Corporation immediately prior to such sale, lease, exchange, license or
other disposition;
(iv) the passing of a resolution by the Board or Shareholders to substantially
liquidate the assets of the Corporation or wind up the Corporation’s business or
significantly rearrange its affairs in one or more transactions or series of
transactions or the commencement of proceedings for such a liquidation,
winding-up or re-arrangement (except where such re-arrangement is part of a bona
fide reorganization of the Corporation in circumstances where the business of
the Corporation is continued and the shareholdings remain substantially the same
following the re-arrangement); or
(v) individuals who, on the Effective Time, are members of the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
members of the Board; provided, however, that if the appointment or election (or
nomination for election) of any new Board member was approved or recommended by
a majority vote of the members of the Incumbent Board then still in office, such
new member will, for purposes of this Plan, be considered as a member of the
Incumbent Board.
(g) “Code” has the meaning given to that term in Appendix 1;
(h) “Consultant” means an individual (including an individual whose services are
contracted through a personal holding corporation) with whom the Corporation or
any of its subsidiaries has a contract for services who is approved for
participation in the Plan by the Board and for whom there exists an exemption
from applicable prospectus requirements permitting the granting of an Award;
provided that if Form S-8 under the Securities Act of 1933
2



--------------------------------------------------------------------------------



is being used to register the sale of securities to the Consultant, the
individual must meet the requirements of the definition set forth in General
Instruction A.1.(a)(1) of such form;
(i) “Corporation” means Zymeworks Inc. and its respective successors and
assigns;
(j) “Date of Grant” means the date on which a particular Award is granted by the
Board as evidenced by the Grant Agreement pursuant to which the particular Award
was granted;
(k) “Effective Time” has the meaning given to that term in Section 2.5;
(l) “Eligible Person” means any director, officer, employee or Consultant of the
Corporation or any of its direct or indirect subsidiaries;
(m) “Exercise Notice” means an election to exercise Options granted to a
Participant under this Plan, in the case of Options substantially in the form
attached as Exhibit “B” to the Grant Agreement, as may be amended from time to
time by the Corporation;
(n) “Exercise Period” means the period from the Vesting Date to the close of
business on the Expiry Date during which a particular Option may be exercised in
the manner described in Section 4.1 in the case of Options;
(o) “Exercise Price” has the meaning given to that term in Section 3.2;
(p) “Expire” means, with respect to an Option or Legacy Option, the termination
of such Option or Legacy Option, on the occurrence of which such Option or
Legacy Option is void, incapable of exercise and of no value whatsoever; and
Expires, Expired and Expiry have a similar meaning;
(q) “Expiry Date” means the date on which an Option Expires;
(r) “Fair Market Value” means, on any particular day, the Market Price of a
Share, but if the Shares are not listed and posted for trading on an applicable
stock exchange at the relevant time, it shall be the fair market value of the
Share, as determined by the Board acting in good faith;
(s) “Grant Agreement” means an agreement between the Corporation and a
Participant under which an Award is granted, in the case of Options
substantially in the form attached hereto as Schedule “A”, as may be amended
from time to time by the Corporation;
(t) “Incapacity” has the meaning given to that term in Section 4.3(c);
(u) “Incumbent Board” has the meaning given to that term in Section 1.1(e);
(v) “Legacy Option” means an option to purchase a Share that was granted
pursuant to the terms of the Legacy Option Plan;
3



--------------------------------------------------------------------------------



(w) “Legacy Option Plan” means the Corporation’s Employee Stock Option Plan, as
may be amended from time to time;
(x) “Market Price” means, on any particular day, closing sale price of a Share
on the Primary Stock Exchange for such day (or, if such day is not a trading
day), the closing sale price reported for the immediately preceding trading day.
Notwithstanding the foregoing, the Corporation may convert a Market Price
denominated in United States currency to Canadian currency, or vice-versa, at
the Bank of Canada daily average exchange rate on the day prior to the
particular day, and the converted amount shall be the Market Price;
(y) “Non-Executive Director” means any director of the Corporation who is not an
employee or officer of the Corporation or any Affiliate;
(z) “NYSE” means the New York Stock Exchange;
(aa) “Option” means an option to purchase a Share that is granted to an Eligible
Person pursuant to the terms of this Plan;
(bb) “Other Award” means an Award granted under Article 5 hereof.
(cc) “Participant” means an Eligible Person to whom an Award has been granted;
(dd) “Person” means any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division or any government, governmental department or
agency or political subdivision thereof;
(ee) “Plan” means this Zymeworks Inc. Amended and Restated Stock Option and
Equity Compensation Plan, effective June 7, 2018, as amended through March 4,
2020 and as it may be further amended from time to time;
(ff) “Primary Stock Exchange” means a Stock Exchange where the majority of the
trading volume and value of the Shares has occurred for the five (5) trading
days immediately preceding the relevant date;
(gg) “Share” means a common share in the capital of the Corporation;
(hh) “Share Compensation Arrangement” means any stock option, stock option plan,
employee stock purchase plan, long-term incentive plan or any other compensation
or incentive mechanism of the Corporation involving the issuance or potential
issuance of securities of the Corporation from treasury, including without
limitation a Share purchase from treasury which is financially assisted by the
Corporation by way of a loan, guarantee or otherwise, but does not include any
such arrangement which does not involve the issuance from treasury or potential
issuance from treasury of securities of the Corporation;
(ii) “Shareholders” means holders of Shares;
4



--------------------------------------------------------------------------------



(jj) “Stock Exchange” means the NYSE and, if the Shares are listed and posted
for trading on another stock exchange, the stock exchange(s) on which the Shares
are listed or posted for trading;
(kk) “Surrender” has the meaning given to that term in Section 4.1(c);
(ll) “Surrender Notice” has the meaning given to that term in Section 4.1(c);
(mm) “Termination Date” has the meaning given to that term in Section 4.3(c);
and
(nn) “Vesting Date” means the date or dates determined in accordance with the
terms of the Grant Agreement entered into in respect of such Award (with respect
to Options as described in Section 3.3), on and after which a particular Award,
or any part thereof, becomes non-forfeitable and/or may be exercised (as the
case may be), subject to amendment or acceleration from time to time in
accordance with the terms hereof or the terms of the Grant Agreement.

Section 1.2 Interpretation
(a) Whenever the Board is to exercise discretion or authority in the
administration of the terms and conditions of this Plan, the term “discretion”
or “authority” means the sole and absolute discretion of the Board.
(b) In the Plan, words importing the singular shall include the plural and vice
versa and words importing any gender include any other gender.
(c) Unless otherwise specified in the Participant’s Grant Agreement, all
references to money amounts are to Canadian currency.
(d) As used herein, the terms “Article” and “Section” mean and refer to the
specified Article and Section of this Plan, respectively.
(e) The words “including” and “includes” mean “including (or includes) without
limitation”.

ARTICLE II     GENERAL PROVISIONS

Section 2.1 Administration
(a) The Board shall administer this Plan. Nothing contained herein shall prevent
the Board from adopting other or additional Share Compensation Arrangements or
other compensation arrangements.
5



--------------------------------------------------------------------------------



(b) Subject to the terms and conditions set forth herein, the Board has the
authority: (i) to grant Awards to Eligible Persons; (ii) to determine the terms,
including the limitations, restrictions, vesting period and conditions, if any,
of such grants; (iii) to interpret this Plan and all agreements entered into
hereunder; (iv) to adopt, amend and rescind such administrative guidelines and
other rules relating to this Plan as it may from time to time deem advisable;
and (v) to make all other determinations and to take all other actions in
connection with the implementation and administration of this Plan as it may
deem necessary or advisable. The Board’s guidelines, rules, interpretations and
determinations shall be conclusive and binding upon the Corporation, its
subsidiaries and all Participants, Eligible Persons and their legal, personal
representatives and beneficiaries.
(c) Notwithstanding the foregoing or any other provision contained herein, the
Board shall have the right to delegate the administration and operation of this
Plan, in whole or in part, to a committee thereof. For greater certainty, any
such delegation by the Board may be revoked or amended at any time at the
Board’s sole discretion.
(d) No member of the Board or any person acting pursuant to authority delegated
by it hereunder shall be liable for any action or determination in connection
with the Plan made or taken in good faith and each member of the Board and each
such person shall be entitled to indemnification by the Corporation with respect
to any such action or determination.
(e) The Board may adopt such rules or regulations and vary the terms of this
Plan and any grant hereunder as it considers necessary to address tax or other
requirements of any applicable non-Canadian jurisdiction, including without
limitation Sections 422 and 409A of the Code (with respect to Participants who
are subject to taxation in the United States).
(f) The Plan shall not in any way fetter, limit, obligate, restrict or constrain
the Board with regard to the allotment or issue of any Shares or any other
securities in the capital of the Corporation other than as specifically provided
for in the Plan.

Section 2.2 Shares Reserved
(a) Subject to the other provisions of this Section 2.2, the maximum number of
Shares that may be delivered pursuant to Awards granted under the Plan shall be
5,686,097 (which includes 3,686,097 Shares issuable upon exercise of Options
outstanding as of March 31, 2018), which maximum number shall be increased on
the first day of each calendar year beginning in calendar year 2019 and ending
in calendar year 2028 by a number of Shares equal to 4.0% of the number of
outstanding Shares on the last day of the immediately preceding calendar year
(or such lesser number of Shares as the Board may determine prior to the
commencement of the applicable calendar year).
(b) For the purposes of calculating the maximum aggregate number of Shares which
may be delivered under this Plan pursuant to Section 2.2(a), following the
Expiry, cancellation or other termination of any Awards under this Plan and the
Legacy Options under the Legacy Option Plan, a number of Shares equal to the
number of shares subject to such Awards or Legacy Options so Expired, cancelled
or terminated shall immediately and
6



--------------------------------------------------------------------------------



automatically become available for issuance in respect of Awards that may be
subsequently granted under this Plan.
(c) The Corporation shall at all times reserve for issuance and keep available
such number of Shares as shall be sufficient to satisfy the requirements of this
Plan.
(d) [Reserved]
(e) If there is a change in the outstanding Shares by reason of any stock
dividend or split, or in connection with a reclassification, reorganization or
other change of Shares, consolidation, distribution (other than an ordinary
course dividend in cash or Shares, but including for greater certainty shares or
equity interests in a subsidiary or business unit of the Corporation or one of
its subsidiaries or cash proceeds of the disposition of such a subsidiary or
business unit), merger or amalgamation or similar corporate transaction, the
Board shall make, subject to any required approval of the Stock Exchange, the
appropriate substitution or adjustment in order to maintain the Participants’
economic rights in respect of their Awards in connection with such change,
including without limitation:
(i) adjustments to the Exercise Price without any change in the total price
applicable to the unexercised portion of the Option, but with a corresponding
adjustment in the price for each Share covered by the Option;
(ii) adjustments to the number of Shares to which a Participant is entitled upon
exercise or vesting of an Award;
(iii) adjustments permitting the immediate exercise of any outstanding Options
that are not otherwise exercisable or the immediate vesting of Other Awards; and
(iv) adjustments to the number or kind of Shares or other securities reserved
for issuance pursuant to the Plan and to the number or kind of Shares or other
securities or other property issuable upon the exercise or vesting of Awards.

Section 2.3 Amendment and Termination
(a) The Board may, in its sole discretion, suspend or terminate the Plan at any
time or from time to time and/or amend or revise the terms of the Plan or of any
Award granted under the Plan and any Grant Agreement relating thereto, provided
that such suspension, termination, amendment or revision shall:
(i) not adversely alter or impair any Award previously granted except as
permitted by the terms of this Plan;
(ii) be in compliance with applicable law and subject to any regulatory
approvals including, where required, the approval of the Stock Exchange; or
(iii) be subject to Shareholder approval, where required by law, the
requirements of the Stock Exchange or this Plan.
7



--------------------------------------------------------------------------------



(b) If the Plan is terminated, the provisions of the Plan and any administrative
guidelines and other rules and regulations adopted by the Board and in force
with respect to outstanding Awards will continue in effect as long as any such
Award or any rights pursuant thereto remain outstanding and, notwithstanding the
termination of the Plan, the Board will remain able to make such interpretations
and amendments to the Plan or the Awards as they would have been entitled to
make if the Plan were still in effect.
(c) Subject to Section 2.3(a), the Board may from time to time, in its
discretion and without the approval of Shareholders, make changes to the Plan or
any Award that do not require the approval of Shareholders under Section 2.3(d),
which may include but are not limited to:
(i) any amendment of a “housekeeping” nature, including without limitation those
made to clarify the meaning of an existing provision of the Plan, correct or
supplement any provision of the Plan that is inconsistent with any other
provision of the Plan, correct any grammatical or typographical errors or amend
the definitions in the Plan regarding administration of the Plan;
(ii) a change to the vesting provisions of the Plan or any Award;
(iii) a change to the provisions governing assignability and the effect of
termination of a Participant’s employment, contract or office;
(iv) the addition of a form of financial assistance and any amendment to a
financial assistance provision which is adopted;
(v) a change to advance the date on which any Option may be exercised under the
Plan; and
(vi) an amendment of the Plan or an Award as necessary to comply with applicable
law or the requirements of the Stock Exchange or any other regulatory body
having authority over the Corporation, the Plan, the Participants or the
Shareholders.
(d) Shareholder approval is required for the following amendments to the Plan:
(i) any increase in the maximum number of Shares that may be issuable from
treasury pursuant to Awards granted under the Plan (as set out in Section 2.2),
other than an adjustment pursuant to Section 2.2(e);
(ii) any reduction in the Exercise Price of an Option after the Option has been
granted or any cancellation of such Option and the substitution of that Option
with a new Option with a reduced Exercise Price, except in the case of an
adjustment pursuant to Section 2.2(e);
8



--------------------------------------------------------------------------------



(iii) any extension of the maximum Expiry Date of an Option, except in case of
an extension due to a black-out period;
(iv) a change to the definition of Eligible Persons;
(v) the addition of a deferred or performance share unit or any other provision
which results in Participants receiving securities while no cash consideration
is received by the Corporation; and
(vi) any amendment to Section 2.3(c) and Section 2.3(d).

Section 2.4 Compliance with Legislation
(a) The Plan (including any amendments thereto), the terms of the grant of any
Award under the Plan, the grant and exercise of any Award and the Corporation’s
obligation to sell and deliver Shares upon the vesting or exercise of any Award,
shall be subject to all applicable federal, provincial, state and foreign laws,
rules and regulations, the rules and regulations of the Stock Exchange and any
other stock exchange on which the Shares are listed or posted for trading and to
such approvals by any regulatory or governmental agency as may, in the opinion
of counsel to the Corporation, be required. The Corporation shall not be obliged
by any provision of the Plan or the grant of any Award hereunder to issue or
sell Shares in violation of such laws, rules and regulations or any condition of
such approvals.
(b) No Award shall be granted, and no Shares shall be issued or sold hereunder,
where such grant, issue or sale would require registration of the Plan or of
Shares under the securities laws of any foreign jurisdiction (other than the
United States), and any purported grant of any Award or purported issue or sale
of Shares hereunder in violation of this provision shall be void.
(c) The Corporation shall have no obligation to issue any Shares pursuant to
this Plan unless upon official notice of issuance such Shares shall have been
duly listed with the Stock Exchange (and any other stock exchange on which the
Shares are listed or posted for trading). Shares issued and sold to Participants
pursuant to the exercise or vesting of Awards may be subject to limitations on
sale or resale under applicable securities laws.
(d) If Shares cannot be issued to a Participant upon the exercise or vesting of
an Award due to legal or regulatory restrictions, the obligation of the
Corporation to issue such Shares shall terminate and any funds paid to the
Corporation in connection with the exercise of an Option will be returned to the
applicable Participant as soon as practicable.

Section 2.5 Effective Time and Termination
The amendment and restatement of the Plan shall be effective at the time (the
“Effective Time”) it is approved by the shareholders of the Corporation. No
Awards may be issued under the Plan from and after the tenth anniversary of the
Effective Time, provided that Awards issued prior to such date shall remain in
effect following such date in accordance with their terms.
9




--------------------------------------------------------------------------------



Section 2.6 Tax Withholdings and Deductions

The Corporation shall have the authority and the right to deduct or withhold
from any amount otherwise payable to a Participant, or require a Participant to
remit to the Company, an amount sufficient for the Corporation to be able to
comply with the applicable provisions of any federal, provincial, state or local
law relating to the withholding of tax or other required deductions (“Tax
Obligations”) arising as a result of any Award. Notwithstanding any other
provision contained herein, the delivery of Shares with respect to any Award
granted under this Plan is subject to the condition that if at any time the
Corporation determines, in its discretion, that the satisfaction of the Tax
Obligations is necessary or desirable in respect of such delivery, such delivery
is not required unless provision for the Tax Obligation has been made to the
satisfaction of the Corporation. In such circumstances, the Corporation may
require that a Participant pay to the Corporation, in addition to the Exercise
Price for the Shares (if applicable), such amount as the Corporation is obliged
to remit to the relevant taxing authority in respect of the Award. Any such
additional payment is due no later than the date as of which any amount with
respect to the Award first becomes includable in the gross income of the
Participant for tax purposes. To the extent permitted by the Board, a
Participant may direct a portion of the Shares acquired to be sold by a broker
to satisfy the Tax Obligations and the funds from such sale to be paid to the
Corporation to be remitted to the relevant taxing authority.
Section 2.7 Non-Transferability
Except as set forth herein, Awards are not transferable. Options may be
exercised only by:
(a) the Participant to whom the Options were granted;
(b) with the Board’s prior written approval and subject to such conditions as
the Corporation may stipulate (which may include conditions with respect to
compliance with applicable securities law), such Participant’s family or
retirement savings trust or any registered retirement savings plans or
registered retirement income funds of which the Participant is and remains the
annuitant;
(c) upon the Participant’s death, by the legal representative of the
Participant’s estate; or
(d) upon the Participant’s Incapacity, the legal representative having authority
to deal with the property of the Participant;
provided that any such legal representative shall first deliver evidence
satisfactory to the Corporation of entitlement to exercise any Option. A person
exercising an Option may subscribe for Shares only in the person’s own name or
in the person’s capacity as a legal representative.
10




--------------------------------------------------------------------------------



Section 2.8 Participation in this Plan
(a) No Participant has any claim or right to be granted an Award (including,
without limitation, an Award granted in substitution for any Award that has
expired pursuant to the terms of this Plan), and the granting of any Award does
not and is not to be construed as giving a Participant a right to continued
employment or to remain a Consultant, director, officer or employee, as the case
may be, of the Corporation or an Affiliate of the Corporation. Nothing contained
in this Plan or in any Award granted under this Plan shall interfere in any way
with the rights of the Corporation or an Affiliate of the Corporation in
connection with the employment, retention or termination of any such person.
(b) No Participant has any rights or privileges as a shareholder of the
Corporation in respect of Shares with respect to any Award until the allotment
and issuance to the Participant of certificates representing such Shares or the
entry of such Participant’s name on the share register of the Corporation as the
holder of Shares and that person becomes the holder of record of those Shares.
The Participant or the Participant’s legal representative shall not, by reason
of the grant of any Award (other than an Award of Restricted Stock as set forth
in Article 5), be considered to be a shareholder of the Corporation until shares
have been issued in respect thereof.
(c) The Corporation makes no representation or warranty as to the future market
value of the Shares or with respect to any income tax matters affecting the
Participant resulting from the grant, vesting or delivery of an Award or
transactions in the Shares. With respect to any fluctuations in the market price
of Shares, neither the Corporation, nor any of its directors, officers,
employees, shareholders or agents shall be liable for anything done or omitted
to be done by such person or any other person with respect to the price, time,
quantity or other conditions and circumstances of the issuance of Shares
hereunder or in any other manner related to the Plan. For greater certainty, no
amount will be paid to, or in respect of, a Participant under the Plan or
pursuant to any other arrangement, and no additional Awards will be granted to
such Participant to compensate for a downward fluctuation in the price of the
Shares, nor will any other form of benefit be conferred upon, or in respect of,
a Participant for such purpose. The Corporation does not assume responsibility
for the income or other tax consequences resulting to the Participant and they
are advised to consult with their own tax advisors.

Section 2.9 Notice
Each notice relating to an Award, including the exercise of an Option, must be
in writing. All notices to the Corporation must be delivered personally, by
prepaid registered mail or by email and must be addressed to the secretary of
the Corporation. All notices to the Participant will be addressed to the
principal address of the Participant on file with the Corporation. Either the
Corporation or the Participant may designate a different address by written
notice to the other. Such notices are deemed to be received: (i) if delivered
personally, on the date of delivery; (ii) if sent by prepaid, registered mail,
on the fifth Business Day following the date of mailing; or (iii) if sent by
email, when the sender receives an email from the recipient acknowledging
receipt, provided that an automatic “read receipt” does not constitute
acknowledgment of an
11



--------------------------------------------------------------------------------



email for purposes hereof. Any notice given by either the Participant or the
Corporation is not binding on the recipient thereof until received.

Section 2.10 Right to Issue Other Shares
The Corporation shall not by virtue of this Plan be in any way restricted from
declaring and paying stock dividends, issuing further Shares, repurchasing
Shares or varying or amending its share capital or corporate structure.

Section 2.11 Quotation of Shares
So long as the Shares are listed on a Stock Exchange, the Corporation must apply
to the Stock Exchange for the listing or quotation, as applicable, of the Shares
issued upon the exercise or delivery of all Awards granted under the Plan,
however, the Corporation cannot guarantee that such Shares will be listed or
quoted on the Stock Exchange or any other stock exchange.

Section 2.12 No Fractional Shares
No fractional Shares shall be issued upon the exercise or delivery of any Award
granted under the Plan and, accordingly, if a Participant would become entitled
to a fractional Share upon the exercise or delivery of an Award, or from an
adjustment permitted by the terms of this Plan, such Participant shall only have
the right to purchase or receive the next lowest whole number of Shares, and no
payment or other adjustment will be made with respect to the fractional interest
so disregarded.

Section 2.13 Governing Law
The Plan shall be governed by the laws of the Province of British Columbia and
the federal laws of Canada applicable therein.

ARTICLE III     OPTIONS

Section 3.1 Grant
(a) Subject to the provisions of this Plan, the Board may grant Options to any
Eligible Person upon the terms, conditions and limitations set forth herein or
such other terms, conditions and limitations as the Board may determine and set
forth in the Grant Agreement; provided that no Option in respect of which
Shareholder approval is required under the rules of the Stock Exchange is
granted until the time that such grant has been approved by the Shareholders.
(b) An Option shall be evidenced by a Grant Agreement, signed on behalf of the
Corporation.
12



--------------------------------------------------------------------------------



(c) The grant of an Option to, or the exercise of an Option by, a Participant
under the Plan shall neither entitle such Participant to receive nor preclude
such Participant from receiving subsequently granted Options.

Section 3.2 Exercise Price
An Option may be exercised at a price that shall be fixed by the Board at the
time that the Option is granted, but in no event shall it be less than the Fair
Market Value of the Shares on the Date of Grant (the “Exercise Price”). The
Exercise Price shall be subject to adjustment in accordance with the provisions
of Section 2.2(e) hereof.

Section 3.3 Vesting
(a) All Options granted hereunder shall vest in accordance with the terms of the
Grant Agreement entered into in respect of such Options. The Board has the right
to accelerate the date upon which any Option becomes exercisable notwithstanding
the vesting schedule set forth for such Option, regardless of any adverse or
potentially adverse tax consequences resulting from such acceleration.
(b) Notwithstanding any other provision of the Plan, unless otherwise approved
by the Board, the vesting of any Options granted hereunder shall be suspended
and postponed during any period of Authorized Leave and, upon a Participant’s
return from such Authorized Leave, the vesting of such Options shall be extended
by a period equivalent to such period of Authorized Leave provided that any such
extension will not extend the Expiry Date of the option. Notwithstanding the
foregoing, upon a Participant’s return from an Authorized Leave that was a
parental leave, the rate of vesting of such Participant’s Options shall be
accelerated to twice the rate provided for in the Participant’s Grant Agreement
until such time as the Participant holds vested Options in accordance with the
original schedule of Vesting Dates provided for in the Participant’s Grant
Agreement. For certainty, nothing contained herein shall limit the effect of
Section 4.3 of the Plan upon the termination of any Participant’s employment or
service as a Consultant, and the calculation of the number of Options vested as
of a Participant’s Termination Date for purposes thereof shall take into account
any suspension, postponement or adjustment of the vesting schedule applicable to
such Options contemplated by this Section 3.3(b).

ARTICLE IV     EXERCISE & EXPIRY & CHANGE OF CONTROL

Section 4.1 Conditions of Exercise
(a) Vested Options may only be exercised during the Exercise Period by the
Participant or upon the Participant’s death or Incapacity, his or her legal
representative (provided that such legal representative shall first deliver
evidence satisfactory to the Corporation of entitlement to exercise such vested
Options). Subject to the restrictions set out in this Plan and to any
alternative exercise procedure which may be established from time to time by the
Board, Options to acquire Shares may be exercised by delivering to the
Corporation an Exercise Notice,
13



--------------------------------------------------------------------------------



together with a bank draft, certified cheque or other form of payment acceptable
to the Corporation in an amount equal to the aggregate Exercise Price of the
Shares to be purchased pursuant to the exercise of the Options and, if required
by Section 2.6, the amount necessary to satisfy any source deductions or
withholding taxes.
(b) Pursuant to the Exercise Notice, a Participant may choose to undertake a
“cashless exercise” with the assistance of a broker in order to facilitate the
exercise of such Participant’s Options. The “cashless exercise” procedure may
include a sale of such number of Shares as is necessary to raise an amount equal
to the aggregate Exercise Price for all Options being exercised by that
Participant under an Exercise Notice. The Participant shall also comply with
Section 2.6 of this Plan with regards to any applicable withholding tax and
shall comply with all such other procedures and policies as the Corporation may
prescribe or determine to be necessary or advisable from time to time in
connection with such “cashless exercise.”
(c) In addition, in lieu of exercising any vested Option in the manner described
in this Article 4, and pursuant to the terms of this Article 4, a Participant
may provide a properly endorsed notice of surrender to the Secretary of the
Corporation, substantially in the form of Exhibit “C” to the Grant Agreement (a
“Surrender Notice”) pursuant to which the Participant agrees to transfer,
dispose and surrender an Option (“Surrender”) to the Corporation and elects to
receive that number of Shares calculated using the following formula, after
deduction of any income tax and other amounts required by law to be withheld
pursuant to Section 2.6:
X = Y * (A-B) / A
Where:
X = the number of Shares to be issued to the Participant
Y = the number of Shares underlying the Options to be Surrendered
A = the Fair Market Value of the Shares as at the date of the Surrender
B = the Exercise Price of such Options
The decision of whether or not to permit Surrender for any Option is at the sole
discretion of the Corporation and will be made on a case by case basis.
(d) Where Shares are to be issued to the Participant pursuant to the terms of
this Section 4.1, as soon as practicable following the receipt of the Exercise
Notice and, if Options are exercised only in accordance with the terms of
Section 4.1(a), the required bank draft, certified cheque or other acceptable
form of payment, the Corporation shall duly issue such Shares to the Participant
as fully paid and non-assessable.
14




--------------------------------------------------------------------------------



Section 4.2 Exercise Period
(a) The Exercise Period shall be determined by the Board in its sole and
absolute discretion at the time the Option is granted and:
(i) each Option shall Expire not later than ten (10) years after the Date of
Grant;
(ii) unless otherwise provided in the Participant’s Grant Agreement, the
Exercise Period shall be automatically reduced or the Expiry Date postponed in
accordance with this Article 4 upon the occurrence of any of the events referred
to herein; and
(iii) unless otherwise provided in the Participant’s Grant Agreement, no Option
in respect of which Shareholder approval is required under the rules of the
Stock Exchange shall be exercisable until the time that such Option has been
approved by the Shareholders.
(b) Notwithstanding any other provision of the Plan, if the Expiry Date of an
Option falls on a date upon which such Participant is prohibited from exercising
such Option due to a blackout period or other trading restriction imposed by the
Corporation, then the Expiry Date of such Option shall be automatically extended
to the tenth (10th) Business Day following the date the relevant black-out
period or other trading restriction imposed by the Corporation is lifted,
terminated or removed; provided, however, that notwithstanding the foregoing,
the Expiry Date of an Option shall in no case extend beyond the tenth (10th)
anniversary of the date on which it is granted.

Section 4.3 Termination Date
(a) Subject to Section 4.2, unless otherwise provided in the Participant’s Grant
Agreement, employment agreement or consulting agreement:
(i) if, at any time, a Participant ceases to be an employee of the Corporation
or a subsidiary as a result of the Participant’s retirement with the concurrence
of the Board, any Options granted to such Participant and vested as of the
Termination Date (as defined below) shall remain exercisable by such Participant
until the earlier of: (i) 90 days following the Termination Date; and (ii) the
Expiry Date. As of the Termination Date, all unvested Options of such
Participant shall Expire and such Participant shall no longer be eligible for a
grant of Options;
(ii) if, at any time, a Participant ceases to be an employee of the Corporation
or a subsidiary as a result of the Participant’s death or Incapacity, any
Options granted to such Participant and vested as of the Termination Date shall
remain exercisable by such Participant (or, in accordance with Section 2.7, the
Participant’s legal representative) until the earlier of: (i) one year following
the date of death or the date on which the Board determines that the Incapacity
will prevent the employee from fulfilling
15



--------------------------------------------------------------------------------



his or her duties with the Corporation; and (ii) the Expiry Date. As of the
Termination Date, all unvested Options of such Participant shall Expire;
(iii) if, at any time, a Participant ceases to be an employee of the Corporation
or a subsidiary as a result of the Participant’s termination for cause, as
determined by the Board, in its discretion, then, as of the Termination Date,
the vested and unvested Options granted to such Participant shall Expire and be
of no further force or effect whatsoever and such Participant shall no longer be
eligible for a grant of Options;
(iv) if, at any time, a Participant ceases to be an employee of the Corporation
or a subsidiary as a result of the Participant’s resignation, then any Options
granted to such Participant and vested as of the Termination Date shall remain
exercisable by such Participant until the earlier of: (i) 90 days following the
Termination Date; and (ii) the Expiry Date. As of the Termination Date, all
unvested Options granted to such Participant shall Expire and be of no further
force or effect whatsoever and such Participant shall no longer be eligible for
a grant of Options;
(v) if, at any time, a Participant ceases to be an employee of the Corporation
or a subsidiary as a result of the Participant’s dismissal without cause, any
Options granted to such Participant and vested as of the Termination Date shall
remain exercisable by such Participant until the earlier of: (i) ninety (90)
days following the Termination Date; and (ii) the Expiry Date. As of the
Termination Date, all unvested Options of such Participant shall Expire (for
certainty, without regard to any period of reasonable notice that the
Corporation or a subsidiary, as the case may be, may be required at law to
provide to the Participant) and such Participant shall no longer be eligible for
a grant of Options;
(vi) where, in the case of a Consultant, the Participant’s consulting agreement
or arrangement terminates by reason of: (i) termination by the Corporation or an
Affiliate for any reason whatsoever other than for material breach of the
consulting agreement or arrangement (whether or not such termination is effected
in compliance with any termination provisions contained in the Participant’s
consulting agreement or arrangement); or (ii) voluntary termination by the
Participant, then any Options held by the Participant that are exercisable at
the Termination Date continue to be exercisable by the Participant until the
earlier of: (A) the date that is ninety (90) days from the Termination Date; and
(B) the Expiry Date. Any Options held by the Participant that are not
exercisable at the Termination Date immediately expire and are cancelled on such
date;
(vii) where, in the case of a Consultant, the Participant’s consulting agreement
or arrangement terminates by reason of the death or Incapacity of the
Participant, then any Options held by the Participant that are exercisable at
the date of the death or Incapacity of the Participant continue to be
exercisable by the Participant (or, in accordance with Section 2.7, the
Participant’s legal representative) until the earlier of: (i) the date that is
one year from the date of the death or Incapacity of the Participant; and
16



--------------------------------------------------------------------------------



(ii) the Expiry Date. Any Options held by the Participant that are not
exercisable at the date of the death or Incapacity of the Participant
immediately expire and are cancelled on such date;
(viii) where, in the case of a Consultant, the Participant’s consulting
agreement or arrangement is terminated by the Corporation or an Affiliate for
material breach of the consulting agreement or arrangement (whether or not such
termination is effected in compliance with any termination provisions contained
in the Participant’s consulting agreement or arrangement), as determined by the
Board, in its discretion, then any Options held by the Participant, whether or
not such Options are exercisable at the Termination Date, immediately expire and
are cancelled on the Termination Date at a time determined by the Board, in its
discretion;
(ix) if, at any time, a Participant ceases to be a director, officer or member
of an advisory board of the Corporation or a subsidiary (and is not or does not
continue as an employee or consultant of the Corporation or a subsidiary) for a
reason other than the death or Incapacity of the Participant, the Options
granted to such Participant and vested as of the Termination Date may be
exercised by such Participant until the earlier of: (i) ninety (90) days
following the Termination Date; and (ii) the Expiry Date. As of the Termination
Date, all unvested Options granted to such Participant shall cease and terminate
and be of no further force or effect whatsoever;
(x) if, at any time, a Participant ceases to be a director, officer or member of
an advisory board of the Corporation or a subsidiary (and is not or does not
continue as an employee or consultant of the Corporation or a subsidiary) as a
result of the Participant’s death or Incapacity, any Options granted to such
Participant and vested as of the Termination Date shall remain exercisable by
such Participant (or, in accordance with Section 2.7, the Participant’s legal
representative) until the earlier of: (i) the date that is one year from the
date of the death or Incapacity of the Participant; and (ii) the Expiry Date. As
of the Termination Date, all unvested Options granted to such Participant shall
cease and terminate and be of no further force or effect whatsoever; and
(xi) if, at any time, a Participant who is a Non-Executive Director, ceases to
be a director of the Corporation or a subsidiary for a reason other than the
death or Incapacity of the Participant, the Options granted to such Participant
and vested as of the Termination Date may be exercised by such Participant until
the earlier of: i) the date that is one year from the Termination Date; and (ii)
the Expiry Date. As of the Termination Date, all unvested Options of such
Participant shall Expire and such Participant shall no longer be eligible for a
grant of Options.
(b) Notwithstanding any other provisions of this Section 4.3, the Board may
extend the expiration date of vested and unvested Options of a Participant
beyond the Expiry Dates set out above, provided that such extended dates are not
later than the initial assigned maximum Expiry Date of any such Option.
(c) For purposes of the foregoing:
17



--------------------------------------------------------------------------------



“Incapacity” means the permanent and total incapacity of a Participant as
determined in accordance with procedures established by the Board for purposes
of this Plan; and
“Termination Date” means:
(i) in the case of a Participant whose employment or term of office with the
Corporation or a subsidiary terminates in the circumstances set out in Section
4.3, the date that is designated by the Corporation or a subsidiary, as the case
may be, as the last day of the Participant’s employment or term of office with
the Corporation or a subsidiary, as the case may be, provided that in the case
of termination of employment by voluntary resignation by the Participant, such
date shall not be earlier than the date notice of resignation was given, and, in
the case of a termination by the Corporation without cause, “Termination Date”
specifically does not mean the date on which any period of reasonable notice
that the Corporation or a subsidiary, as the case may be, may be required at law
to provide to the Participant, would expire; and
(ii) in the case of a Participant who is a Consultant and whose consulting
agreement or arrangement with the Corporation or a subsidiary, as the case may
be, terminates in the circumstances set out in Section 4.3, the date that is
designated by the Corporation or a subsidiary, as the case may be, as the date
on which the Participant’s consulting agreement or arrangement is terminated,
provided that in the case of voluntary termination by the Participant, such date
shall not be earlier than the date notice of voluntary termination was received
by the Corporation, and, in the case of a termination by the Corporation without
cause, “Termination Date” specifically does not mean the date on which any
period of notice of termination that the Corporation or a subsidiary, as the
case may be, may be required to provide to the Participant under the terms of
the consulting agreement or arrangement, would expire.

Section 4.4 Change of Control
(a) Notwithstanding anything else in this Plan or any Grant Agreement, the Board
has the right to provide for the conversion or exchange of any outstanding
Awards into or for options, rights or other securities in any entity
participating in or resulting from a Change of Control, cash or other property.
(b) Upon the Corporation entering into an agreement relating to a transaction
which, if completed, would result in a Change of Control, or otherwise becoming
aware of a pending Change of Control, the Corporation shall give written notice
of the proposed Change of Control to the Award holders, together with a
description of the effect of such Change of Control on outstanding Awards, not
less than seven (7) days prior to the closing of the transaction resulting in
the Change of Control.
(c) The Board may, in its sole discretion, accelerate the vesting and/or the
Expiry Date of any or all outstanding Awards to provide that, notwithstanding
the vesting provisions of such Awards or any Grant Agreement, such designated
outstanding Awards shall be fully vested and conditionally exercisable (in the
case of Options) upon (or prior to) the
18



--------------------------------------------------------------------------------



completion of the Change of Control provided that the Board shall not, in any
case, authorize the exercise of Options pursuant to this Section 4.4(c) beyond
the Expiry Date of the Options. If the Board elects to accelerate the vesting
and/or the Expiry Date of the Options, then if any of such Options are not
exercised within seven (7) days after the applicable holders are given the
notice contemplated in Section 4.4(b) (or such later Expiry Date as the Board
may prescribe), such unexercised Options shall, unless the Board otherwise
determines, terminate and Expire following the completion of the proposed Change
of Control. If, for any reason, the Change of Control does not occur within the
contemplated time period, the acceleration of the vesting and the Expiry Date of
the Awards shall be retracted and vesting shall instead revert to the manner
provided in the Grant Agreement.
(d) To the extent that the Change of Control would also result in a capital
reorganization, arrangement, amalgamation or reclassification of the share
capital of the Corporation (and the Board does not accelerate the vesting and/or
the Expiry Date of Awards pursuant to Section 4.4(c)), the Corporation shall
make adequate provisions to ensure that, upon completion of the proposed Change
of Control, the number and kind of shares subject to outstanding Awards and, if
applicable, the Exercise Price per share of Options shall be appropriately
adjusted (including by substituting the Awards for awards with respect to
securities in any successor entity to the Corporation) in such manner as the
Board considers equitable to prevent substantial dilution or enlargement of the
rights granted to Award holders. The Board may make changes to the terms of the
Awards or the Plan to the extent necessary or desirable to comply with any
rules, regulations or policies of any stock exchange on which any securities of
the Corporation may be listed, provided that the value of previously granted
Awards and the rights of Award holders are not materially adversely affected by
any such changes.
(e) Notwithstanding anything else to the contrary herein, in the event of a
potential Change of Control, the Board shall have the power, in its sole
discretion, to modify the terms of this Plan and/or the Awards (including, for
greater certainty, to cause the vesting of all unvested Awards) to assist the
Participants to tender into a take-over bid or other transaction leading to a
Change of Control. For greater certainty, in the event of a take-over bid or
other transaction leading to a Change of Control, the Board shall have the
power, in its sole discretion, to permit Participants to conditionally exercise
their Options, such conditional exercise to be conditional upon the take-up by
such offeror of the Shares or other securities tendered to such take-over bid in
accordance with the terms of such take-over bid (or the effectiveness of such
other transaction leading to a Change of Control). If, however, the potential
Change of Control referred to in this Section 4.4(e) is not completed within the
time specified therein (as the same may be extended), then notwithstanding this
Section 4.4(e) or the definition of “Change of Control”: (i) any conditional
exercise of vested Options shall be deemed to be null, void and of no effect,
and such conditionally exercised Options shall for all purposes be deemed not to
have been exercised; (ii) Shares which were issued pursuant to exercise of
Options which vested pursuant to this Section 4.4 shall be returned by the
Participant to the Corporation and reinstated as authorized but unissued Shares;
and (iii) the original terms applicable to Options which vested pursuant to this
Section 4.4 shall be reinstated.
19




--------------------------------------------------------------------------------



ARTICLE V     OTHER AWARDS

Section 5.1 General
In addition to Awards of Options hereunder, the Board may grant the types of
Awards described in this Article 5 (“Other Awards”), in accordance with the
terms of this Article and the Plan.
The Board has the right to accelerate the date upon which any Other Award vests
notwithstanding the vesting schedule set forth for such Other Award, regardless
of any adverse or potentially adverse tax consequences resulting from such
acceleration.

Section 5.2 Restricted Stock
The Board may grant or award Shares to Eligible Persons that are subject to
transfer, vesting and forfeiture restrictions (“Restricted Stock”) in respect of
such number of Shares, and subject to such terms or conditions, as it shall
determine and specify in a Grant Agreement, and may provide in a Grant Agreement
for an Option to be exercisable for Restricted Stock. A holder of Restricted
Stock shall have all of the rights of a shareholder of the Corporation,
including the right to vote the shares, unless the Board shall otherwise
determine at the time of grant; provided that unless the Board determines
otherwise any dividends paid on Restricted Stock will be held in escrow until
all restrictions on such Shares have lapsed. Unless a Participant’s Grant
Agreement provides to the contrary, unvested Restricted Stock shall not be
transferred without the written consent of the Board. In addition, at the time
of termination for any reason of a Participant’s employment or other service
relationship with the Corporation or a subsidiary, unvested Restricted Stock
shall be forfeited to the Corporation for no consideration, unless otherwise
determined by the Board. Share certificates, if any, representing Awards of
Restricted Stock (which may also be held in book entry or similar form) shall be
imprinted with a legend to the effect that the Shares represented may not be
sold, exchanged, transferred, pledged, hypothecated or otherwise disposed of
except in accordance with the terms of the Grant Agreement and, if the Board so
determines, the holder may be required to deposit the share certificates or
other evidence of legal and beneficial ownership with the President, Chief
Financial Officer, Secretary or other officer of the Corporation or with an
escrow agent designated by the Board, together with a stock power or other
instrument of transfer appropriately endorsed in blank. In the event that the
Restricted Stock is not represented by a share certificate, the Corporation
shall direct the Corporation’s registrar and transfer agent to make an
appropriate notation of the restrictions on transfer to which the Restricted
Stock is subject in the stock books and records of the Corporation.

Section 5.3 Restricted Stock Units
The Board may grant Awards payable in Shares upon vesting (“Restricted Stock
Units”) to Eligible Persons hereunder, in respect of such number of Shares, and
subject to such terms or conditions, as it shall determine and specify in a
Grant Agreement. A Restricted Stock Unit
20



--------------------------------------------------------------------------------



represents the right to receive, without payment to the Corporation, a Share.
Restricted Stock Units shall become vested as determined by the Board as set
forth in the applicable Grant Agreement, unless otherwise described in the Plan.
Amounts payable in connection with a Restricted Stock Unit shall be paid to the
holder thereof as set forth in the applicable Grant Agreement, but in no event
later than two and one-half months following the end of the calendar year in
which the applicable vesting condition is met (unless receipt is deferred in
accordance with procedures adopted by the Board, any of which shall comply with
the requirements of Section 409A of the Code if the Participant is a United
States taxpayer). Restricted Stock Units shall not constitute or be treated as
property or as a trust fund of any kind. All amounts at any time attributable to
the Restricted Stock Units shall be and remain the sole property of the
Corporation and all holders’ rights thereunder are limited to the rights to
receive Shares as provided in the Plan and the applicable Grant Agreement.

Section 5.4 Other Share-Based Awards; Performance Vesting
The Board may grant such Other Awards payable in Shares as the Board may
determine to be necessary or appropriate, including awards of Shares that are
not subject to vesting or forfeiture restrictions. The vesting of Other Awards
hereunder may be made subject to the attainment of performance goals, as the
Board may determine in its discretion.
21



--------------------------------------------------------------------------------





APPENDIX 1
US RESIDENT EMPLOYEES
The terms of the Plan are hereby modified with respect to those Participants who
are U.S. Participants:
SPECIAL APPENDIX  to the  Zymeworks Inc. Amended and Restated Stock Option and
Equity Compensation Plan
Special Provisions Applicable to Participants Subject to  the United States
Internal Revenue Code
This Appendix sets forth special provisions of the Zymeworks Inc. Amended and
Restated Stock Option and Equity Compensation Plan (the “Plan”) that apply to
U.S. Participants. All Options issued under the Plan to U.S. Participants are
intended to be exempt from Section 409A of the Code, or any successor thereto,
and all provisions hereunder shall be read, interpreted, and applied with that
purpose in mind. Terms used herein that are defined in the Plan shall have the
meanings set forth in the Plan, as amended from time to time.
1.Interpretation
(a) For the purposes of this Appendix, the following terms have the following
meanings:
(i) “Code” means the United States Internal Revenue Code of 1986, as amended,
and any applicable United States Treasury Regulations and other binding
regulatory guidance thereunder;
(ii) “Incentive Stock Option” means any Option granted under the Plan which is
designated in the Grant Agreement (at the time it is granted) as an incentive
stock option within the meaning of Section 422 of the Code or any successor
thereto and which also satisfies the requirements of such section (including,
without limitation, the requirement that the Participant is employed by the
Corporation or a “parent corporation” or “subsidiary corporation” of the
Corporation (as such terms are defined in Section 424 of the Code));
(iii) “Non-Qualified Option” means any Option granted under the Plan to a U.S.
Participant which is not an Incentive Stock Option;
(iv) “Ten Percent Shareholder” means a U.S. Participant who owns (or is deemed
to own pursuant to Section 424(d) of the Code) stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Corporation or any subsidiary of the Corporation, as applicable (determined in
accordance with Section 422 of the Code);
22



--------------------------------------------------------------------------------



(v) “Separation From Service” shall have the meaning as set forth in United
States Treasury Regulation Section 1.409A-1(h) (after giving effect to the
presumptions contained therein); and
(vi) “U.S. Participant” shall have the meaning set forth in Section 2(a), below.
(b) The Plan and this Appendix are complementary to each other and shall, with
respect to Options granted to U.S. Participants, be read and deemed as one. In
the event of any contradiction, whether explicit or implied, between the
provisions of this Appendix and the Plan, the provisions of this Appendix shall
prevail with respect to Options granted to U.S. Participants. Options may be
granted under this Appendix either as Incentive Stock Options or as
Non-Qualified Options, subject to any applicable restrictions or limitations as
provided under applicable law.
2. Application
(a) The following special rules and limitations are applicable to Options issued
under the Plan to Participants subject to taxation in the United States
(referred to hereunder as “U.S. Participants”) at the time of grant.
(b) Incentive Stock Options may be granted with respect to a maximum fixed
amount equal to 20% of the Shares reserved for issuance under the Plan at the
Effective Time (subject to adjustment pursuant to Section 2.2(e) of the Plan).
(c) To the extent that the aggregate fair market value (determined as of the
time the Option is granted) of the Shares with respect to which Incentive Stock
Options are exercisable for the first time by the U.S. Participant under all
Share Compensation Arrangements of the Corporation and/or its Affiliates (if
applicable) exceeds US$100,000 during any calendar year, the Options or portions
thereof that exceed such limit (according to the order in which they are
granted) shall constitute Non-Qualified Options in accordance with Section
422(d) of the Code or any successor thereto, notwithstanding any contrary
provision of the Plan and/or Grant Agreement.
(d) Each U.S. Participant is solely responsible and liable for the satisfaction
of all taxes and penalties that may be imposed on or for the account of such
U.S. Participant in connection with the Plan (including any taxes and penalties
under Section 409A), and neither the Corporation nor any Affiliate of the
Corporation shall have any obligation to pay, indemnify or otherwise hold such
U.S. Participant (or any beneficiary) harmless from any or all of such taxes or
penalties.
(e) The Corporation and its Affiliates, if applicable, shall withhold taxes
according to the requirements of applicable laws, rules and regulations,
including the withholding of taxes at source to satisfy any applicable federal,
provincial, state or local tax withholding obligation and employment taxes.
23



--------------------------------------------------------------------------------



(f) Each recipient of an Option hereunder who is or who becomes a U.S.
Participant is advised to consult with his or her personal tax advisor with
respect to the tax consequences under federal, state, local and other tax laws
of the receipt and/or exercise of an Option hereunder.
(g) Without derogating from the powers and authorities of the Board detailed in
the Plan, and unless specifically required under applicable law, the Board shall
also have the sole and full discretion and authority to administer the
provisions of this Appendix and all actions related thereto including, in
addition to any powers and authorities specified in the Plan, the performance,
from time to time and at any time, of either or both of the following:
(i) deciding whether to issue Options as Incentive Stock Options or as
Non-Qualified Options; and
(ii) adopting standard forms of Grant Agreements to be applied with respect to
U.S. Participants, incorporating and reflecting, inter alia, relevant provisions
regarding the grant of Options in accordance with this Appendix and amending or
modifying the terms of such standard forms from time to time.
3. Exercise Price
The Exercise Price of each Option granted under the Plan to a U.S. Participant
shall not be less than the Fair Market Value of a Share on the date such Option
is granted. Notwithstanding any other provision of the Plan, in determining the
Fair Market Value of a Share under the Plan in connection with the grant of an
Option to a U.S. Participant, the Board will make the determination of Fair
Market Value in good faith consistent with the rules of Sections 422 and 409A of
the Code and the rules of the NYSE, to the extent applicable.
4. Expiry of Option
Notwithstanding any other provision of the Plan and any provisions of the Grant
Agreement to the contrary, Options granted to U.S. Participants may not be
exercised under any circumstance following the ten (10) year anniversary of the
date of grant.
5. Disqualifying Disposition
Without limiting the generality of the foregoing, if a U.S. Participant sells or
otherwise disposes of any of the Shares acquired pursuant to an Incentive Stock
Option on or before the later of (i) the date two years after the date the
Option is granted or (ii) the date one year after the transfer of such Shares to
the U.S. Participant upon exercise of the Incentive Stock Option, the U.S.
Participant shall notify the Corporation in writing within 30 days after the
date of any such disposition (“Disqualifying Disposition”) and shall remit to
the Corporation or its Affiliate, as applicable, the amount of any applicable
federal, state, provincial and local withholding and employment taxes which the
Corporation is required to collect (if any).


24



--------------------------------------------------------------------------------



6. Adjustments to Options
In the event of a corporate transaction requiring the adjustment of an Option
held by a U.S. Participant, the number of Shares deliverable on the exercise of
an Option held by a U.S. Participant and the Exercise Price of an Option held by
a U.S. Participant shall be adjusted in a manner intended to keep the Options
exempt from Section 409A of the Code and to comply with Section 422 of the Code,
if applicable, in the case of an Incentive Stock Option.
7. Amendment of Appendix
The Board shall retain the power and authority to amend or modify this Appendix
and any Option issued hereunder to the extent the Board in its sole discretion
deems necessary or advisable to comply with law or regulation, including to
comply with any guidance issued under Sections 409A or 422 of the Code. Such
amendments may be made without the approval of any U.S. Participant.
8. Ten Percent Shareholders
(a) If any U.S. Participant to whom an Incentive Stock Option is to be granted
under this Plan is, at the time of the grant of such Option, a Ten Percent
Shareholder, then the following special provisions shall apply:
(i) the per share price at which Shares may be purchased upon the exercise of an
Incentive Stock Option shall be no less 110% of the Fair Market Value of a Share
at such time as the Option is granted (as determined under the applicable
provisions of the Code); and
(ii) the maximum term of the Option shall not exceed five (5) years from the
date the Option is granted.
(b) Subject to the provisions of this Section 8 regarding Ten Percent
Shareholders, and applicable requirements for securityholder approval, no
Incentive Stock Option may be granted hereunder to a U.S. Participant following
the expiry of ten (10) years after the date on which this Plan is adopted by the
Board.


25




--------------------------------------------------------------------------------



SCHEDULE “A”
ZYMEWORKS INC.  STOCK OPTION GRANT AGREEMENT
This agreement (the “Grant Agreement”) evidences the Options granted by
Zymeworks Inc. (the “Corporation”) to the undersigned (the “Participant”),
pursuant to and subject to the terms of the Zymeworks Inc. Amended and Restated
Stock Option and Equity Compensation Plan (the “Plan”), which is incorporated
herein by reference. The Schedules attached to this Stock Option Grant Agreement
shall form an integral part of this Stock Option Grant Agreement.
The Corporation hereby grants to the Participant on the Date of Grant such
number of Options as set forth in the attached Schedule “A”, as may be amended
from time to time, with each Option representing the right to purchase, on the
terms provided herein and in the Plan (including, without limitations, the
applicable exercise provisions), a Share with an Exercise Price per Share as set
forth in the attached Schedule “A”, as may be amended from time to time, in each
case subject to adjustment in accordance with the provisions of the Plan.
ARTICLE 1  INTERPRETATION
(a) Capitalized terms used herein and not otherwise defined shall have the
meanings given to them in the Plan.
(b) Words importing the singular shall include the plural and vice versa and
words importing any gender include any other gender.
(c) Unless otherwise specified herein, all references to money amounts are to
Canadian currency.
(d) The words “including” and “includes” mean “including (or includes) without
limitation”.
ARTICLE 2  VESTING
Section 2.1 Options
Unless earlier terminated, relinquished or expired, Options granted pursuant to
this Grant Agreement shall vest in accordance with the provisions set forth in
the attached Schedule “A” as may be amended from time to time.
ARTICLE 3  GENERAL PROVISIONS
Section 3.1 Participation in the Plan
A-1



--------------------------------------------------------------------------------



No Participant has any claim or right to be granted an Option (including,
without limitation, an Option granted in substitution for any Option that has
expired pursuant to the terms of this Plan), and the granting of any Option is
not to be construed as giving a Participant a right to continued employment or
to remain a Consultant, director, officer or employee, as the case may be, of
the Corporation or an Affiliate of the Corporation. Nothing contained in this
Grant Agreement or the Plan shall interfere in any way with the rights of the
Corporation or an Affiliate of the Corporation in connection with the employment
or termination of any such person. Upon any such termination, a Participant’s
rights to exercise Options will be subject to restrictions and time limits for
the exercise of Options. Complete details of such restrictions are set out in
the Plan, and in particular in Article 4 thereof (except to the extent that such
provisions are varied in accordance with Schedule “A” hereto). The Participant
hereby agrees that any rule, regulation or determination, including the
interpretation by the Board of the Plan, the Option granted hereunder and the
exercise thereof, is final and conclusive for all purposes and binding on all
persons including the Corporation and the Participant.
Section 3.2 Binding Agreement
The exercise of the Options granted hereby, issuance of Shares and ownership of
the Shares are subject to the terms and conditions of the Plan (all of which are
incorporated into and form part of this Grant Agreement) and this Grant
Agreement. This Agreement shall inure to the benefit of and be binding upon the
parties and their respective successors (including any successor by reason of
amalgamation of any party) and permitted assigns.
Section 3.3 Governing Law
This Grant Agreement shall be governed by the laws of the Province of British
Columbia and the federal laws of Canada applicable therein.
[The remainder of this page is intentionally left blank]
A-2



--------------------------------------------------------------------------------





By acceptance of these Options, the undersigned acknowledges receipt of the Plan
text and agrees hereby to be subject and bound to the terms of the Plan. The
undersigned further acknowledges and agrees that the Participant’s
abovementioned participation is voluntary and has not been induced by
expectation of engagement, appointment, employment, continued engagement or
continued employment, as the case may be.
Accepted and agreed to this ____ day of ___________, ______.

Corporation:
ZYMEWORKS INC.




By:




Name:




Title:


Participant:





   
Signature of Option Holder




   
Name of Option Holder (Please Print)


Address:




   




   




   









A-3



--------------------------------------------------------------------------------



EXHIBIT “A”  OPTION GRANT
Participant:
[q]
Number of Options
[q]
Exercise Price:
[q]
Date of Grant:
[q]
Vesting Schedule
[q]
Expiry Date1
[q]



























































_____________________
[1] Include here any provisions with respect to the expiry of vested/unvested
options that would depart from Section 4.3 of the Plan (i.e., the impact of
certain events on the vesting/exercise period, including termination for cause,
voluntary resignation, termination other than for cause, termination upon a
change of control, and retirement, death or disability).
A-4



--------------------------------------------------------------------------------



EXHIBIT “B”  ELECTION TO EXERCISE STOCK OPTIONS
TO:  ZYMEWORKS INC. (the “Corporation”)
The undersigned option holder hereby elects to exercise Options granted by the
Corporation to the undersigned pursuant to a Grant Agreement dated
_______________, 20______ under the Zymeworks Inc. Amended and Restated Stock
Option and Equity Compensation Plan (the “Plan”), for the number Shares set
forth below. Capitalized terms used herein and not otherwise defined shall have
the meanings given to them in the Plan.
Number of Shares to be Acquired:
   
Option Exercise Price (per Share):
$
Aggregate Purchase Price:
$
Amount enclosed that is payable on account of any Source Deductions relating to
this Option exercise (contact the Corporation for details of such amount):
   
☐
Or check here if alternative arrangements have been made with the Corporation;

and hereby tenders a certified cheque, bank draft or other form of payment
confirmed as acceptable by the Corporation for such aggregate purchase price,
and, if applicable, all Source Deductions, and directs such Shares to be
registered in the name of
I hereby agree to file or cause the Corporation to file on my behalf, on a
timely basis, all insider reports and other reports that I may be required to
file under applicable securities laws. I understand that this request to
exercise my Options is irrevocable.
DATED this ____ day of ________________, _____ 
__________________________________ Signature of Option Holder
______________________________   Name of Option Holder (Please Print)


A-5



--------------------------------------------------------------------------------



EXHIBIT “C”  SURRENDER NOTICE
TO:  ZYMEWORKS INC. (the “Corporation”)
The undersigned option holder hereby elects to transfer, dispose and surrender
Options granted by the Corporation to the undersigned pursuant to a Grant
Agreement dated ___________________, 20 under the Zymeworks Inc. Amended and
Restated Stock Option and Equity Compensation Plan (the “Plan”) to the
Corporation in exchange for Shares as calculated in accordance with Section
4.1(c) of the Plan. Capitalized terms used herein and not otherwise defined
shall have the meanings given to them in the Plan.
Please issue a certificate or certificates representing the Shares in the name
of:
        
I hereby agree to file or cause the Corporation to file on my behalf, on a
timely basis, all insider reports and other reports that I may be required to
file under applicable securities laws. I understand that this request to
exercise my Options is irrevocable.
DATED this ____ day of ____________________, ______.
        
___________________________  Signature of Option Holder
        
_____________________________________  Name of Option Holder (Please Print)


Type of Option2
[Incentive Stock Option/Non-Qualified Option]

















__________________________ 
2 Add for U.S. Participants.
A-6




--------------------------------------------------------------------------------



SCHEDULE “B”
ZYMEWORKS INC.  RESTRICTED STOCK UNIT GRANT AGREEMENT
This agreement (the “Grant Agreement”) evidences the Restricted Stock Units
granted by Zymeworks Inc. (the “Corporation”) to the undersigned (the
“Participant”), pursuant to and subject to the terms of the Zymeworks Inc.
Amended and Restated Stock Option and Equity Compensation Plan (the “Plan”),
which is incorporated herein by reference. The Exhibit attached to this
Restricted Stock Unit Grant Agreement shall form an integral part of this
Restricted Stock Unit Agreement.
The Corporation hereby grants to the Participant on the Date of Grant such
number of Restricted Stock Units as set forth in the attached Exhibit “A”, as
may be amended from time to time, with each Restricted Stock Unit representing
the right to receive, on the terms provided herein and in the Plan, a Share as
set forth in the attached Exhibit “A”, as may be amended from time to time, in
each case subject to adjustment in accordance with the provisions of the Plan.
ARTICLE 1  INTERPRETATION
(a) Capitalized terms used herein and not otherwise defined shall have the
meanings given to them in the Plan.
(b) Words importing the singular shall include the plural and vice versa and
words importing any gender include any other gender.
ARTICLE 2  VESTING
Section 2.1 Restricted Stock Units
Unless earlier terminated, relinquished or expired, Restricted Stock Units
granted pursuant to this Grant Agreement shall vest in accordance with the
provisions set forth in the attached Schedule “A” as may be amended from time to
time.
ARTICLE 3  GENERAL PROVISIONS
Section 3.1 Participation in the Plan
No Participant has any claim or right to be granted a Restricted Stock Unit, and
the granting of any Restricted Stock Unit is not to be construed as giving a
Participant a right to continued employment or to remain a Consultant, director,
officer or employee, as the case may be, of the Corporation or an Affiliate of
the Corporation. Nothing contained in this Grant Agreement or the Plan shall
interfere in any way with the rights of the Corporation or an Affiliate of the
Corporation in connection with the employment or termination of any such person.
Upon
B-1





--------------------------------------------------------------------------------



any such termination, a Participant’s rights with respect to unvested Restricted
Stock Units shall be terminated, unless otherwise determined by the Board. The
Participant hereby agrees that any rule, regulation or determination, including
the interpretation by the Board of the Plan, the Restricted Stock Units granted
hereunder and the exercise thereof, is final and conclusive for all purposes and
binding on all persons including the Corporation and the Participant.
Section 3.2 Issuance; Binding Agreement
Any issuance of Shares and ownership of the Shares are subject to the terms and
conditions of the Plan (all of which are incorporated into and form part of this
Grant Agreement) and this Grant Agreement. The Participant’s record of Share
ownership shall be recorded in the books of the Corporation only when the
Restricted Stock Units vest and the Shares are issued. Shares shall be delivered
to the Participant as soon as practicable following the applicable vest date,
subject to the Participant’s employment or service on such date. This Grant
Agreement shall inure to the benefit of and be binding upon the parties and
their respective successors (including any successor by reason of amalgamation
of any party) and permitted assigns.
Section 3.3 Miscellaneous
(a) The Participant hereby acknowledges and agrees that any sums required to
satisfy the federal, state, provincial, local and foreign tax withholding
obligations of the Corporation that arise in connection with the Award or the
transactions contemplated by this Grant Agreement (the “Tax Obligations”) are
the sole responsibility of the Participant. By accepting this Grant Agreement,
the Participant hereby elects, effective on the Date of Grant, to sell Shares
held by the Participant in an amount and at such time as is determined in
accordance with this Section 3.3(a), and to allow the Agent, as defined below,
to remit the cash proceeds of such sales to the Corporation as more specifically
set forth below (a “Sell to Cover”) to permit the Participant to satisfy the Tax
Obligations and further acknowledges and agrees to the following provisions:
(i) The Participant hereby irrevocably appoints the Corporation's designated
broker Solium Capital Inc., or such other broker as the Corporation may select,
as the Participant's agent (the “Agent”), and authorizes and directs the Agent
to:
1.           Sell on the open market at the then prevailing market price(s), on
the Participant's behalf, as soon as practicable on or after the delivery of
Shares underlying the Restricted Stock Units, the number (rounded up to the next
whole number) of Shares sufficient to generate proceeds to cover (A) the
satisfaction of the Tax Obligations arising from the settlement of the
associated vested Restricted Stock Units and (B) all applicable fees and
commissions due to, or required to be collected by, the Agent with respect
thereto;


2.            Remit directly to the Corporation the proceeds necessary to
satisfy the Tax Obligations arising from the settlement of the associated vested
Restricted Stock Units;
 
B-2





--------------------------------------------------------------------------------



3.             Retain the amount required to cover all applicable fees and
commissions due to, or required to be collected by, the Agent, relating directly
to the sale; and
 
4.              Deposit any remaining funds in the Participant's account.
(ii)   The Participant acknowledges that the Participant's election to Sell to
Cover and the corresponding authorization and instruction to the Agent set forth
herein is intended to comply with the requirements of Rule 10b5-1(c)(1) under
the Securities Exchange Act of 1934, as amended (the "Exchange Act"), and to be
interpreted to comply with the requirements of Rule 10b5-1(c) under the Exchange
Act (the Participant's election to Sell to Cover and the provisions of this
Section 3.3(a), collectively, the “10b5-1 Plan”). The Participant acknowledges
that by accepting this Award, he or she is adopting the 10b5-1 Plan to permit
the Participant to satisfy the Tax Obligations. The Participant authorizes the
Corporation and the Agent to cooperate and communicate with one another to
determine the number of Shares that must be sold pursuant to this Section
3.3(a) to satisfy the Tax Obligations.
(iii)    The Participant acknowledges that the Agent is under no obligation to
arrange for the sale of Shares at any particular price under this 10b5-1 Plan
and that the Agent may effect sales as provided in this 10b5-1 Plan in one or
more sales and that the average price for executions resulting from bunched
orders may be assigned to the Participant's account. In addition, the
Participant acknowledges that it may not be possible to sell Shares as provided
for in this 10b5-1 Plan and in the event of the Agent’s inability to sell
Shares, the Participant will continue to be responsible for the Tax Obligations.
(iv)    The Participant hereby agrees to execute and deliver to the Agent any
other agreements or documents as the Agent reasonably deems necessary or
appropriate to carry out the purposes and intent of this 10b5-1 Plan. The Agent
is a third-party beneficiary of this Section 3.3(a) and the terms of this 10b5-1
Plan.
(v)  The Participant's election to Sell to Cover and to enter into this 10b5-1
Plan is irrevocable. This 10b5-1 Plan shall terminate not later than the date on
which the Tax Obligations arising from the Award or the transactions
contemplated by this Grant Agreement are satisfied.
(vi)  The Participant further represents that:
1.            The Participant is not in possession, and is not aware, of any
material nonpublic information about the Shares or the Corporation as of the
date of his or her signature below;


2.          Unless this 10b5-1 Plan is modified or terminated in accordance with
the terms hereof, the Participant agrees not to alter, deviate from or suspend
the terms of this 10b5-1 Plan;
 
B-3





--------------------------------------------------------------------------------



3.              The Participant is entering into this 10b5-1 Plan in good faith
and not as part of a plan or scheme to evade any law, including, without
limitation, any securities laws or any law governing insider trading; and
 
4.             The Participant will not disclose to the Agent any information
concerning the Corporation that might influence the execution of this 10b5-1
Plan.
(b) To the extent that the Corporation declares a cash dividend while all or a
portion of the Restricted Stock Units are unvested, the Participant shall be
credited with dividend equivalent rights (as determined by the Board in its
discretion) with respect to each Share subject to the unvested portion of the
Restricted Stock Units. Such dividend equivalent right will entitle the
Participant to payment of such dividend only upon vesting of the corresponding
portion of the Restricted Stock Unit; and such right will be forfeited to the
extent the corresponding portion of the Restricted Stock Unit is forfeited.
(c) No purported sale, assignment, mortgage, hypothecation, transfer, pledge,
encumbrance, gift, transfer in trust (voting or other) or other disposition of,
or creation of a security interest in or lien on, any of the Restricted Stock
Units by any holder thereof shall be valid (other than pursuant to the laws of
descent and distribution).
(d) This Grant Agreement, together with the Plan, constitutes the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written agreements and
understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Grant Agreement shall affect or be used to interpret, change or restrict the
express terms and provisions of this Grant Agreement provided, however, in any
event, this Grant Agreement shall be subject to and governed by the Plan.
(e) The award of Restricted Stock Units evidenced by this Grant Agreement to any
Participant who is a United States taxpayer is intended to be exempt from the
nonqualified deferred compensation rules of Section 409A of the Code as a “short
term deferral” (as that term is used in the final regulations and other guidance
issued under Section 409A of the Code, including Treasury Regulation Section
1.409A-1(b)(4)(i)), and shall be construed and administered accordingly.
(f) This Grant Agreement shall be governed by the laws of the Province of
British Columbia and the federal laws of Canada applicable therein.
[The remainder of this page is intentionally left blank]
B-4





--------------------------------------------------------------------------------





By acceptance of these Restricted Stock Units, the undersigned acknowledges
receipt of the Plan text and agrees hereby to be subject and bound to the terms
of the Plan. The undersigned further acknowledges and agrees that the
Participant’s abovementioned participation is voluntary and has not been induced
by expectation of engagement, appointment, employment, continued engagement or
continued employment, as the case may be.
Accepted and agreed to this ____ day of ___________, ______.

Corporation:
ZYMEWORKS INC.




By:




Name:




Title:


Participant:





 ____________________________________
Signature of Restricted Stock Unit Holder




 ______________________________________
Name of Restricted Stock Unit Holder (Please Print)


Address:




   




   




   



B-5





--------------------------------------------------------------------------------





EXHIBIT “A”  RESTRICTED STOCK UNIT GRANT
Participant:
[q]
Number of Restricted Stock Units
[q]
Date of Grant:
[q]
Vesting Schedule


Sell to Cover Election
[q] There shall be no proportionate or partial vesting between the foregoing
vesting dates. All vesting shall be subject to the Participant’s continued
employment or service on the applicable vesting date.
By accepting this Award, Participant hereby: (1) elects, effective on the Date
of Grant, to sell Shares issued in respect of the Award in an amount determined
in accordance with Section 3.3(a) of the Grant Agreement, and to allow the Agent
to remit the cash proceeds of such sale to the Corporation as more specifically
set forth in Section 3.3(a) of the Grant Agreement (a “Sell to Cover”); (2)
directs the Corporation to make a cash payment to satisfy the Tax Obligations
from the cash proceeds of such sale directly to the appropriate taxing
authorities; and (3) represents and warrants that (i) the Participant has
carefully reviewed Section 3.3(a) of the Grant Agreement, (ii) on the date
Participant accepts this Award he or she is not in possession, and is not aware,
of any material nonpublic information about the Shares or the Corporation and is
entering into the Grant Agreement and this election to Sell to Cover in good
faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b5-1(c) under the Exchange Act, and (iii) it is the Participant’s intent
that this election to Sell to Cover and Section 3.3(a) of the Grant Agreement
comply with the requirements of Rule 10b5-1(c)(1) under the Exchange Act, and be
interpreted to comply with the requirements of Rule 10b5-1(c) under the Exchange
Act.  The Participant further acknowledges that by accepting this Award,
Participant is adopting a 10b5-1 Plan (as defined in Section 3.3(a) of the Grant
Agreement) to permit Participant to conduct a Sell to Cover sufficient to
satisfy the Tax Obligations as more specifically set forth in Section 3.3(a) of
the Grant Agreement.

B-6



